[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION TO DISMISS (#102) ORDER
An examination of the case file shows that the plaintiff contacted the Ombudsman who in turn contacted the Lead Warden Larry Myers and thereafter the plaintiff appealed Myers decision to commissioner Armstrong. Commissioner Armstrong forwarded the appeal to the Director of Security, Vincent Santopietro for review. Santopietro upheld Warden Myers decision. The instant action followed.
The defendants Motion to Dismiss is premised on the failure of the plaintiff to allege in the complaint that he exhausted his administrative remedies.
This court will permit the plaintiff to add to his complaint the steps he took within the administrative structure before bringing this action. CT Page 5681 This addition to the complaint shall take place on or before May 31, 2002.
Hennessey, J.